             Case 2:20-cv-00079-MJP Document 2 Filed 01/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                           OFFICE OF THE CLERK
                                AT SEATTLE


WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101
January 16, 2020
District Court Case No.:      2:20−cv−00079−MJP
Bankruptcy/Adversary No.:     US BAP for the Ninth Circuit
Related Case No(s).:          20−1003
Case Title:                   IN RE: NORTHWEST TERRITORIAL MINT LLC
Dear Counsel:
The District Court has received an appeal on a bankruptcy matter. It was filed in this court
on January 16, 2020 and assigned to the Honorable Marsha J. Pechman.
When the Record is complete, Bankruptcy will file the Certificate of Record with District
Court. Accordingly, a briefing schedule will be entered and the appeal placed on the court's
calendar pursuant to LCR 88(c)(2).

Please be advised that all documents must indicate both the District Court and the
Bankruptcy Appeal number.
Sincerely,



William M. McCool, Clerk of Court
 s/Gabriel Traber
 Deputy Clerk


cc:   Bankruptcy Court
